Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on April 06, 2021.
3.	Claims 1-20 are examined and are pending.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 10, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (US 2016/0321291 A1), in view of Shao et al (US 2020/0117723 A1).
As per claim 1, Malhorta discloses:
- a method for asset management between remote sites, comprising (content management among collaborators (i.e. asset management between sites), Para [0033]
-  implementing a first asset management system at a first site (user 1 at first site, Para [0044], Fig. 1A2-1D), 
- 5implementing a second asset management system at a second site, the first and second asset management systems being remote from each other and configured to communicate over a network (user N at second site, Para [0044] - [0045], Fig. 1A-1D), user 1 and user N are remote from each other and they communicate over network 109, Fig. 1B), 
- processing a first set of changes to a first copy of a task stored by the first asset management system (editing shared content by first user (i.e. first asset management system), Fig. 1A-1D, Para [0048], [0053], [0060], [0067], [0070], [0072]), 
- 10processing a second set of changes to a second copy of the task stored by the second asset management system, the first copy of the task and the second copy of the task being configured to be synchronized (editing shared content by N user (i.e. second asset management system) Fig. 1A-1D, Para [0048], [0053], [0060], [0067], [0070], [0072]), and changes or updates are synchronized among collaborators, Para [0033],  [0072], 
- receiving, over the network at the second asset management system from the first asset management system, the second set of changes (receiving changes between collaborative users for shared content (i.e. first asset management system), Fig. 1A-1D, Para [0048], [0053], [0060], [0067], [0070], [0072]),
- 15receiving, over the network at the first asset management system from the second asset management system, the second set of changes (receiving changes between collaborative users for shared content (i.e. second asset management system), Fig. 1A-1D, Para [0048], [0053], [0060], [0067], [0070], [0072]),
Malhorta does not explicitly disclose applying, by the first asset management system, merge rules to the first and second set of changes at the first site, to generate a first copy of a new version of the task stored to the first asset management system. However, in the same field of endeavor, Shao in an analogous art disclose applying, by the first asset management system, merge rules to the first and second set of changes at the first site, to generate a first copy of a new version of the task stored to the first asset management system (merging changes by applying merging rules with first system, Para [0016], and generating version of the task associated with the first system, Para [0017], Fig. 5-6), 
Malhorta does not explicitly disclose 20applying, by the second asset management system, the merge rules to the first and second set of changes at the second site, to generate a second copy of the new version of the task stored to the second asset management system, that is equivalent to the first copy of the new version of the task stored to the first asset management system. However, in the same field of endeavor, Shao in an analogous art disclose applying, by the second asset management system, the merge rules to the first and second set of changes at the second site, to generate a second copy of the new version of the task stored to the second asset management system, that is equivalent to the first copy of the new version of the task stored to the first asset management system (merging changes by applying merging rules with second system, Para [0016], and generating version of the task associated with the second system, Para [0017], Fig. 5-6), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shao with the teaching of Malhorta by modifying Malhorta such that managing content in a shared environment of Malhorta using the rule to merge changes of Shao for efficient way to collaborate content between multiple users in multiple locations. Person of the ordinary skill in the art would have make that modification because effective access to shared content facilitate low latency in a collaborative work environment. 
As per claim 2, rejection of claim 1 is incorporated, and further Shao discloses:
- wherein the merge rules identify a mergeable data portion and a non-mergeable data portion of the task (rules to identify user data can be mergeable or not, Para [0016], [0069], [0072]).
As per claim 3, rejection of claim 2 is incorporated, and further Shao discloses:
- 5wherein for the non-mergeable data portion, the merge rules define acceptance of changes by a selected one of the first and second asset management systems to the exclusion of changes by the non-selected one of the first and second asset management systems (mergeable data collected only selected user and excluding changes from non selected user, Para [0076], [0081], Fig. 5-6).
As per claim 4, rejection of claim 3 is incorporated, and further Shao discloses:
- 10wherein the selected one of the first and second asset management systems is determined by traversing a hierarchy of entities to which the task belongs, until identification of the selected one is found (hierarchy of users in the organization, Para [0063], [0069], [0078]).
As per claim 10, rejection of claim 6 is incorporated, and further Shao discloses:
- wherein the precedence of each of the first and second asset management systems is determined by traversing a hierarchy of entities to which the task belongs, until identification of the precedence is found (traversing a hierarchy of entities (i.e. users in an organization structure), Para [0063], [0068], [0078]).
As per claim 11-14 and 20,
Claims 11-14 and 20 are computer readable medium claims corresponding to method claims 1-4 and 10 respectively and rejected under the same reason set forth to the rejection of claims 1-4 and 10 above.

6.	Claims 5-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (US 2016/0321291 A1), in view of Shao et al (US 2020/0117723 A1), as applied to claims 1 and 11 above, and further in view of Hurley et al (US 6,678,882 B1).
As per claim 5, rejection of claim 3 is incorporated, 
Combined method of Malhorta and Shao does not explicitly disclose wherein the non-mergeable data portion includes one or 15more files that are atomically stored. However, in the same field of endeavor Hurley in an analogous art disclose wherein the non-mergeable data portion includes one or 15more files that are atomically stored (atomic type storage of copies (i.e. files) column 21, line 55-65, column 22, line 23-35).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Malhorta, as previously modified with Shao, with the teaching of Hurley by modifying Malhorta such that editing portion of the file in a collaboration model and accepting changes in a shared objects. The motivation for doing so would allow improved efficiency when shared objects are maintained locally and provides more efficient distribution of objects that are related to other objects.
As per claim 6, rejection of claim 2 is incorporated, 
Combined method of Malhorta and Shao does not explicitly disclose wherein for the mergeable data portion, the merge rules define a precedence of each of the first and second asset management systems with respect to one or more fields of the mergeable data portion. However, in the same field of endeavor Hurley in an analogous art disclose wherein for the mergeable data portion, the merge rules define a precedence of each of the first and second asset management systems with respect to one or more fields of the mergeable data portion (merge rule define acceptance or rejection of changes (i.e. precedence), column 30, line 54-65). 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Malhorta, as previously modified with Shao, with the teaching of Hurley by modifying Malhorta such that editing portion of the file in a collaboration model and accepting changes in a shared objects. The motivation for doing so would allow improved efficiency when shared objects are maintained locally and provides more efficient distribution of objects that are related to other objects.
As per claim 7, rejection of claim 6 is incorporated, 
Combined method of Malhorta and Shao does not explicitly disclose wherein the precedence with respect to a given field defines acceptance of a change by a preferred one of the first and second asset management 69 SCEA20051US01SONYP452systems if available, and if the change by the preferred one is not available, then acceptance of a change by a non-preferred one of the first and second asset management systems.  However, in the same field of endeavor Hurley in an analogous art disclose wherein the precedence with respect to a given field defines acceptance of a change by a preferred one of the first and second asset management 69 SCEA20051US01SONYP452systems if available, and if the change by the preferred one is not available, then acceptance of a change by a non-preferred one of the first and second asset management systems (conflicting changes are resolved by accepting or rejecting (i.e. available preferred change), column 7, line 45-60).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Malhorta, as previously modified with Shao, with the teaching of Hurley by modifying Malhorta such that editing portion of the file in a collaboration model and accepting changes in a shared objects. The motivation for doing so would allow improved efficiency when shared objects are maintained locally and provides more efficient distribution of objects that are related to other objects.
As per clam 8, rejection of claim 7 is incorporated, 
Combined method of Malhorta and Shao does not explicitly disclose wherein the acceptance of the change by the preferred one 5of the first and second asset management systems if available, is to the exclusion of the change by the non-preferred one of the first and second asset management systems. However, in the same field of endeavor Hurley in an analogous art disclose wherein the acceptance of the change by the preferred one 5of the first and second asset management systems if available, is to the exclusion of the change by the non-preferred one of the first and second asset management systems (acceptance or rejection of changes based on situation (i.e. availability) column 24, line 1-15).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Malhorta, as previously modified with Shao, with the teaching of Hurley by modifying Malhorta such that editing portion of the file in a collaboration model and accepting changes in a shared objects. The motivation for doing so would allow improved efficiency when shared objects are maintained locally and provides more efficient distribution of objects that are related to other objects.
As per claim 9, rejection of cam 6 is incorporated, and further Malhotra discloses:
- wherein the precedence with respect to a given field defines acceptance of a change by a one of the first and second asset management systems that 10occurred earlier in time (acceptance of changes (i.e. conflict remediation) with versions between collaborative users in an orderly fashion with version indicators (i.e. earlier in time), Para [0070]-[0071], [0101]).
Claims 16-19 are computer readable medium claims corresponding to method claims 5-9 respectively and rejected under the same reason set forth to the rejection of claims 5-9 above.
				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167